United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-2084
                       ___________________________

Teresa Lynette Bloodman, Parent and Natural Guardian of John Doe, a Minor Child

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Dr. Tom Kimbrell, Arkansas Department of Education, Individually Named and
                             Official Capacity

                            lllllllllllllllllllll Defendant

    Dr. Jerry Guess, Superintendent, Pulaski County Special School District,
   Individually Named and Official Capacity; Dr. Tameka Brown, Principal,
  Maumelle High School, Individually Named and Official Capacity; Michael
Shook, Coach, Maumelle High School, Individually Named and Official Capacity;
Grover Garrison, Coach, Maumelle High School, Individually Named and Official
 Capacity; Sherman Cox, Athletic Director, Maumelle High School, Individually
                         Named and Official Capacity

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                            Submitted: May 13, 2015
                             Filed: May 21, 2015
                                [Unpublished]
                                ____________
Before SMITH, BOWMAN, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

       Teresa Bloodman brought this civil rights action for declaratory and injunctive
relief on behalf of her minor son, who at the time was an Arkansas public school
student enrolled in Maumelle High School in the Pulaski County Special School
District. Following an earlier remand by this Court, the District Court1—after
learning that Bloodman’s son had transferred to another school district—stayed
discovery and dismissed as moot the remaining claim, with prejudice. Bloodman
appeals.

       After careful consideration of the record and the parties’ arguments on appeal,
we conclude that the District Court’s discovery rulings were not an abuse of
discretion. See Roberts v. Shawnee Mission Ford, Inc., 352 F.3d 358, 360 (8th Cir.
2003) (standard of review). Further, dismissal for lack of jurisdiction was proper.
See Doe v. Nixon, 716 F.3d 1041, 1051 (8th Cir. 2013) (reviewing de novo the
district court’s decision to grant a motion to dismiss for lack of subject matter
jurisdiction because of mootness). We also conclude, however, that the remaining
claim should have been dismissed without prejudice. See County of Mille Lacs v.
Benjamin, 361 F.3d 460, 464 (8th Cir. 2004) (“A district court is generally barred
from dismissing a case with prejudice if it concludes subject matter jurisdiction is
absent.”).

       Accordingly, we modify the judgment to be without prejudice, and we affirm
the judgment as modified. We also deny the pending motion.

      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas.

                                         -2-